Case 8:19-cr-00320-RAL-TGW Document3 Filed 08/01/19 Page 1 of 21 Pagel
AF Approval cite boromle ie

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
UNITED STATES OF AMERICA
V. CASE No. 8:19-cr-320-T-33TGW
TOM ROSE
PLEA AGREEMENT
Pursuant to Fed. R. Crim. P. 11(c), the United States of America, by
Maria Chapa Lopez, United States Attorney for the Middle District of Florida,
and the defendant, Tom Rose, and the attorney for the defendant, Keith
Hammond, mutually agree as follows:
A. Particularized Terms
IL, Counts Pleading To
The defendant shall enter a plea of guilty to Counts One and Two
of the Information. Count One charges the defendant with possession with
the intent to distribute a controlled euhetamies, in violation of 21 U.S.C. §§

841(a)(1) and (b)(1)(B). Count Two charges the defendant with being a felon

in possession of a firearm or ammunition, in violation of 18 U.S.C. §

922(g)(1).

Se : \
Defendant’s tia OO
Case 8:19-cr-00320-RAL-TGW Document 3 Filed 08/01/19 Page 2 of 21 PagelD 7

Zs Maximum Penalties

Count One carries a mandatory minimum sentence of five years’
imprisonment and a maximum sentence of 40 years’ imprisonment, a fine not
to exceed $5,000,000, aterm of supervised release of at least three years and
up to life, and a special assessment of $100 per felony count.

Count Two carries a maximum sentence of 10 years’
imprisonment, a fine not to exceed $250,000, a term of supervised release of
up to three years, and a special assessment of $100 per felony count.

With respect to certain offenses, the Court shall order the
defendant to make restitution to any victim of the offenses, and with respect
to other offenses, the Court may order the defendant to make restitution to
any victim of the offenses, or to the community, as set forth below.

a Elements of the Offense

The defendant acknowledges understanding the nature and
elements of the offenses with which defendant has been charged and to which
defendant is pleading guilty. The elements of Count One are:

First: The defendant knowingly possessed a controlled

 

substance, as listed in the Information;

Second: The defendant intended to distribute the controlled
substance; and

Defendant’s Initials TR 2
Case 8:19-cr-00320-RAL-TGW Document3 Filed 08/01/19 Page 3 of 21 PagelD 8

Third: The controlled substance was 50 grams or more of a
mixture or substance containing a detectable amount of
methamphetamine

 

The elements of Count Two are:

ry
—:
=
wn
ct

The defendant knowingly possessed a firearm or.
ammunition in or affecting interstate or foreign
commerce; and

 

Second: Before possessing the firearm or ammunition, the
defendant had been convicted of a felony—a crime
punishable by imprisonment for more than one year—

and
knew of such prior conviction.

4, Alleyne v. United States and Apprendi v. New Jersey
Under Alleyne v. United States, 570 U.S. 99 (2013), and Apprendi
v. New Jersey, 530 U.S. 466 (2000), the defendant is subject to a mandatory-
minimum term of five years’ imprisonment and a maximum sentence of 40
years’ imprisonment on Count One because the following facts have been
admitted by the defendant and are established by this plea of guilty: that the
defendant possessed with intent to distribute 50 grams or more of a mixture
or substance containing methamphetamine.
5. ~ No Further Charges
If the Court accepts this plea agreement, the United States

Attorney's Office for the Middle District of Florida agrees not to charge

Defendant’s Initials “ “~N—_ 3
Case 8:19-cr-00320-RAL-TGW Document3 Filed 08/01/19 Page 4 of 21 PagelD 9

defendant with committing any other federal criminal offinsne known to the
United States Attorney's Office at the time of the execution of this agreement,
related to the conduct giving rise to this plea agreement.
6. Guidelines Sentence
Pursuant to Fed. R. Crim. P. 11(c)(1)(B), the United States will
recommend to the Court that the defendant be sentenced within the
defendant's applicable guidelines range as determined by the Court pursuant
to the United States Sentencing Guidelines, as adjusted by any departure the
United States has oomeud to recommend in this plea agreement. The earthen
understand that such a recommendation is not binding on the Court and that,
if it is not accepted by this Court, neither the United States nor the defendant
will be allowed to withdraw from the plea agreement, and the defendant will
not be allowed to withdraw from the plea of guilty.
7 Acceptance of Responsibility - Three Levels
At the time of sentencing, and in the event that no adverse
information is received suggesting sucha recesamendariag to be
unwarranted, the United States will recommend to the Court that the
defendant receive a two-level downward adjustment for acceptance of
responsibility, pursuant to USSG §3E1.1(a). The defendant understands that

this recommendation or request is not binding on the Court, and if not

)
Defendant’s initials 4
Case 8:19-cr-00320-RAL-TGW Document3 Filed 08/01/19 Page 5 of 21 PagelD 10

accepted by the Court, the defendant will not be allowed to withdraw from
the plea.

Further, at the time of sentencing, if the defendant's offense level
prior to operation of subsection (a) is level 16 or greater, and if the defendant
complies with the provisions of USSG §3E1.1(b) and all terms of this Plea
Agreement, including but not limited to, the timely submission of the financial
affidavit referenced in Paragraph B.5., the United States agrees to file a
motion pursuant to USSG §3E1.1(b) for a downward adjustment of one
additional level. The defendant understands that the determination as to
whether the defendant has qualified for a downward adjustment of a third
level for acceptance of responsibility rests solely with the United States
Attorney for the Middle District of Florida, and the defendant agrees that the
defendant cannot and will not challenge that determination, whether by
appeal, collateral attack, or otherwise.

8. Cooperation - Substantial Assistance to be Considered

Defendant agrees to cooperate fully with the United States in the
investigation and prosecution of other persons, and to testify, subject toa
prosecution for perjury or making a false statement, fully and truthfully
before any federal court proceeding or federal grand jury in connection with

the charges in this case and other matters, such cooperation to further

Defendant’s Initials 5
Case 8:19-cr-00320-RAL-TGW Document3 Filed 08/01/19 Page 6 of 21 PagelD 11

include a full and complete disclosure of all relevant information, including
production of any and all books, papers, documents, and other objects in
defendant's possession or control, and to be reasonably available for
interviews which the United States may require. If the cooperation is
completed prior to sentencing, the government agrees to consider whether
such cooperation qualifies as "substantial assistance" in accordance with the
policy of the United States Attorney for the Middle District of Florida,
warranting the filing of a motion at the time of sentencing recommending (1)
a downward departure from the applicable guideline range pursuant to USSG
§5K1.1, or (2) the imposition of a sentence below a statutory minimum, if any,
pursuant to 18 U.S.C. § 3553(e), or (3) both. If the cooperation is completed
subsequent to sentencing, the government agrees to consider whether such
cooperation qualifies as "substantial assistance" in accordance with the policy
of the United States Attorney for the Middle District of Florida, warranting the
filing of a motion for a reduction of sentence within one year of the
imposition of sentence pursuant to Fed, R. Crim. P.35(b). In any case, the
defendant understands that the determination as to whether "substantial
assistance" has been provided or what type of motion related thereto will be
filed, if any, rests solely with the United States Attorney for the Middle District

of Florida, and the defendant agrees that defendant cannot and will not

Defendant’s tote ne 6
Case 8:19-cr-00320-RAL-TGW Document3 Filed 08/01/19 Page 7 of 21 PagelD 12

challenge that determination, whether by appeal, collateral attack, or

otherwise.

g Forfeiture of Assets

The defendant agrees to forfeit to the United States immediately
and voluntarily any and all assets and property, or portions thereof, subject to
forfeiture, pursuant to 21 U.S.C. § 853, 18 U.S.C. § 924(d), and 28 U.S.C. §
2461(c), whether in the possession or control of the United States, the
defendant or defendant's nominees.

The assets to be forfeited specifically include, but are not limited to, the
following: a Bersa Thunder .380 handgun, which asset was a firearm involved
in or used in the offenses.

The defendant agrees and consents to the forfeiture of these
assets pursuant to any federal criminal, civil judicial or administrative
forfeiture action. The defendant also agrees to waive all constitutional,
statutory and procedural challenges (including direct appeal, habeas corpus,
or any other means) to any forfeiture carried out in accordance with this Plea

Agreement on any grounds, including that the forfeiture described herein

constitutes an excessive fine, was not properly noticed in the charging

Defendant’s initiate PO 7
Case 8:19-cr-00320-RAL-TGW Document3 Filed 08/01/19 Page 8 of 21 PagelD 13

instrument, addressed by the Court at the time of the guilty plea, announced
at sentencing, or incorporated into the judgment.

The defendant admits and agrees that the conduct described in
the Factual Basis below provides a sufficient factual and statutory basis for
the forfeiture of the property sought by the government. Pursuant to Rule
32.2(b)(4), the defendant agrees that the preliminary order of forfeiture will
satisfy the notice requirement and will be final as to the defendant at the time
it is entered. In the event the forfeiture is omitted from the judgment, the
defendant agrees that the forfeiture order may be incorporated into the
written judgment at any time pursuant to Rule 36.

The defendant agrees to take all steps necessary to identify and
locate all property subject to forfeiture and to transfer custody of such
property to the United States before the defendant's sentencing. The
defendant agrees to be interviewed by the government, prior to and after
sentencing, regarding such assets and their connection to criminal conduct.
The defendant further agrees to be polygraphed on the issue of assets, if it is
deemed necessary by the United States. The defendant agrees that Federal
Rule of Criminal Procedure 11 and USSG § 1B1.8 will not protect from
forfeiture assets disclosed by the defendant as part of the defendant's

cooperation.

Defendant’s ihe ll 8
Case 8:19-cr-00320-RAL-TGW Document3 Filed 08/01/19 Page 9 of 21 PagelD 14

The defendant agrees to take all steps necessary to assist the
government in obtaining clear title to the forfeitable assets before the
defendant's sentencing. In addition to providing full and complete
information about forfeitable assets, these steps include, but are not limited
to, the surrender of title, the signing of a consent decree of forfeiture, and
signing of any other documents necessary to effectuate such transfers. To
that end, the defendant agrees to make a full and complete disclosure of all
assets over which defendant exercises control directly or indirectly, including
all assets held by nominees, to execute any documents requested by the
United States to obtain from any other parties by lawful means any records of
assets owned by the defendant, and to consent to the release of the
defendant’s tax returns for the previous five years. The defendant agrees to
be interviewed by the government, prior to and after sentencing, regarding
such assets and their connection to criminal conduct.

The defendant agrees that the United States is not limited to
forfeiture of the property specifically identified for forfeiture in this Plea
Agreement. If the United States Jetermines that property of the defendant
identified for forfeiture cannot be located upon the exercise of due diligence;
has been transferred or sold to, or deposited with, a third party; has been

placed beyond the jurisdiction of the Court; has been substantially diminished

Defendant’s Initials A 9
Case 8:19-cr-00320-RAL-TGW Document 3 Filed 08/01/19 Page 10 of 21 PagelD 15

in value; or has been commingled with other property which cannot be
divided without difficulty; then the United States shall, at its option, be
entitled to forfeiture of any other property (substitute assets) of the
defendant up to the value of any property described above. The Defendant
expressly consents to the forfeiture of any substitute assets sought by the
Government. The defendant agrees that forfeiture of substitute assets as
authorized beret shall not be deemed an alteration of the defendant's
sentence.

Forfeiture of the defendant's assets shall not be treated as
satisfaction of any fine, restitution, cost of imprisonment, or any other penalty
the Court may impose upon the defendant in addition to forfeiture.

The defendant agrees that, in the event the Court determines
that the defendant has breached this section of the Plea Agreement, the
defendant may be found ineligible for a reduction in the Guidelines
calculation for acceptance of responsibility and substantial assistance, and
may be eligible for an obstruction of justice enhancement.

The defendant agrees that the forfeiture provisions of this plea
agreement are intended to, and will, survive the defendant, notwithstanding
the abatement of any underlying criminal conviction after the execution of

this agreement. The forfeitability of any particular property pursuant to this

Defendant’s Initials 4 RO 10
Case 8:19-cr-00320-RAL-TGW Document 3 Filed 08/01/19 Page 11 of 21 PagelD 16

agreement shall be determined as if the defendant had survived, and that
determination shall be binding upon defendant’s heirs, successors and
assigns until the agreed forfeiture, including satisfaction of any preliminary

order of forfeiture for proceeds.

10. Abandonment of Property - Firearms and Ammunition

The United States of America and defendant hereby agree that
any firearm and/or ammunition as defined in 18 U.S.C. § 921, seized from
defendant and currently in the custody and/or control of law enforcement,
were properly seized and are subject to forfeiture to the government
according to 18 U.S.C. § 924(d) and/or that the firearms and ammunition
constitute evidence, contraband, or fruits of the crime to which he/she has
pled guilty. As such, defendant hereby relinquishes all claim, title and interest
he/she has in the firearms and ammunition to the United States of America
with the understanding and consent that the Court, upon approval of this
agreement, hereby directs the appropriate law-enforcement agency to cause
the firearms and/or ammunition described above to be destroyed forthwith
without further obligation or duty whatsoever owing to defendant or any

other person.

Defendant’s Initials
Case 8:19-cr-00320-RAL-TGW Document 3 Filed 08/01/19 Page 12 of 21 PagelD 17

As part of the plea agreement in this case, defendant in this case hereby
states under penalty of perjury that he is the sole and rightful owner of the
property, and that defendant hereby voluntarily abandons all right and claim

to a Bersa Thunder .380 handgun.

B. Standard Terms and Conditions
dls Restitution, Special Assessment and Fine

The defendant understands and agrees that the Court, in
addition to or in lieu of any other penalty, shall order the defendant to make
restitution to any victim of the offenses, pursuant to 18 U.S.C. ' 3663A, for all
offenses described in 18 U.S.C. ' 3663A(c)(1); and the Court may order the
defendant to make restitution to any victim of the offenses, pursuant to 18
U.S.C. ' 3663, including restitution as to all counts charged, whether or not
the defendant enters a plea of guilty to such counts, and whether or not such
counts are dismissed pursuant to this agreement. The defendant further
understands that compliance with any restitution payment plan imposed by
the Court in no way precludes the United States from simultaneously

pursuing other statutory remedies for collecting restitution (28 U.S.C. '

Defendant’s Initials Aa 12
Case 8:19-cr-00320-RAL-TGW Document 3 Filed 08/01/19 Page 13 of 21 PagelD 18

3003(b)(2)), including, but not limited to, garnishment and execution,
pursuant to the Mandatory Victims Restitution Act, in order to ensure that the
defendantss restitution obligation is satisfied.

On each count to which a plea of guilty is entered, the Court shall
impose a special assessment pursuant to 18 U.S.C. ' 3013. The special
assessment is due on the date of sentencing.

The defendant understands that this agreement imposes no
limitation as to fine.

2. Supervised Release

The defendant understands that the offenses to which the
defendant is pleading provides for imposition of a term of supervised release
upon release from imprisonment, and that, if the defendant should violate the
conditions of release, the defendant would be subject to a further term of
imprisonment.

3. Sentencing Information

The United States reserves its right and obligation to report to
the Court and the United States Probation Office all information concerning
the background, character, and conduct of the defendant, to provide relevant
factual information, including the totality of the defendant's criminal

activities, if any, not limited to the counts to which defendant pleads, to

Defendant’s mnitale 13
Case 8:19-cr-00320-RAL-TGW Document 3 Filed 08/01/19 Page 14 of 21 PagelD 19

respond to comments made by the defendant or defendant's counsel, and to
correct any misstatements or inaccuracies. The United States further
reserves its right to make any recommendations it deems appropriate
regarding the disposition of this case, subject to any limitations set forth

herein, if any.

4. Financial Disclosures
Pursuant to 18 U.S.C. ' 3664(d)(3) and Fed. R. Crim. P.

32(d) (2) (A) Gi), the defendant agrees to complete and submit to the United
States Attorney's Office within 30 days of execution of this agreement an
affidavit reflecting the defendant's financial condition. The defendant
promises that his financial statement and disclosures will be complete,
accurate and truthful and will include all assets in which he has any interest
or over which the defendant exercises control, directly or indirectly, including
those held by a spouse, dependent, nominee or other third party. The
defendant further agrees to execute any documents requested by the United
States needed to obtain from any third parties any records of assets owned by
the defendant, directly or through a nominee, and, by the execution of this

Plea Agreement, consents to the release of the defendant's tax returns for the

Defendant’s initials CY — 14
Case 8:19-cr-00320-RAL-TGW Document 3 Filed 08/01/19 Page 15 of 21 PagelD 20

previous five years. The defendant similarly agrees and authorizes the United
States Attorney's Office to provide to, and obtain from, the United States
Probation Office, the financial affidavit, any of the defendant's federal, state,
and local tax returns, bank records and any other financial information
concerning the defendant, for the purpose of making any recommendations to
the Court and for collecting any assessments, fines, restitution, or forfeiture
ordered by the Court. The defendant expressly authorizes the United States
Attorney's Office to obtain current credit reports in order to evaluate the
defendant's ability to satisfy any financial obligation imposed by the Court.
Be Sentencing Recommendations

It is understood by the parties that the Court is neither a party to
nor bound by this agreement. The Court may accept or reject the agreement,
or defer a decision until it has had an opportunity to consider the presentence
report prepared by the United States Probation Office. The defendant
understands and acknowledges that, although the parties are permitted to
make recommendations and present arguments to the Court, the sentence
will be determined solely by the Court, with the assistance of the United
States Probation Office. Defendant further understands anid acknowledges
that any discussions between defendant or defendant's attorney and the

attorney or other agents for the government regarding any recommendations

Defendant’s Initials OO 15
Case 8:19-cr-00320-RAL-TGW Document 3 Filed 08/01/19 Page 16 of 21 PagelD 21

by the government are not binding on the Court and that, should any
recommendations be rejected, defendant will not be permitted to withdraw
defendant's plea pursuant to this plea agreement. The government expressly
reserves the right to support and defend any decision that the Court may
make with regard to the defendant's sentence, whether or not such decision is

consistent with the government's recommendations contained herein.

6. Defendant's Waiver of Right to Appeal the Sentence

The defendant agrees that thts Court has jurisdiction and
authority to impose any sentence up to the statutory maximum and expressly
waives the right to appeal defendant's sentence on any ground, including the
ground that the Court erred in determining the applicable guidelines range
pursuant to the United States Sentencing Guidelines, except (a) the ground
that the sentence exceeds the defendant's applicable guidelines range as
determined by the Court pursuant to the United States Sentencing Guidelines;
(b) the ground that the sentence exceeds the statutory maximum penalty; or
(c) the ground that the sentence violates the Eighth Amendment to the
Constitution; provided, however, that if the government exercises its right to

appeal the sentence imposed, as authorized by 18 U.S.C. ' 3742(b), then the

4
Defendant’s Initials TRO 16
Case 8:19-cr-00320-RAL-TGW Document 3 Filed 08/01/19 Page 17 of 21 PagelD 22

defendant is released from his waiver and may appeal the sentence as
authorized by 18 U.S.C. ' 3742(a).
7 Middle District of Florida Agreement
It is further understood that this agreement is limited to the
Office of the United States Attorney for the Middle District of Florida and
cannot bind other federal, state, or local prosecuting authorities, although this
office will bring defendant's cooperation, if any, to the attention of other
prosecuting officers or others, if requested.
8. Filing of Agreement
This agreement shall be presented to the Court, in open court or
in camera, in whole or in part, upon a showing of good cause, and filed in this
cause, at the time of defendant's entry of a plea of guilty pursuant hereto.
9.  Voluntariness
The defendant acknowledges that defendant is entering into this
agreement and is pleading guilty freely and voluntarily without reliance upon
any discussions between the attorney for the government and the defendant
and defendant's attorney and without promise of benefit of any kind (other
than the concessions contained herein), and without threats, force,
intimidation, or coercion of any kind. The defendant further acknowledges

defendant's understanding of the nature of the offenses to which defendant is

Defendant’s tnitials OX 17
Case 8:19-cr-00320-RAL-TGW Document 3 Filed 08/01/19 Page 18 of 21 PagelD 23

pleading guilty and the elements thereof, including the penalties provided by
law, and defendant's complete satisfaction with the representation and advice
received from defendant's undersigned counsel (if any). The defendant also
cmdenstenidls that defendant has the right to plead not guilty or to persist in
that plea if it has already been made, and that defendant has the right to be
tried by a jury with the assistance of counsel, the right to confront and cross-
examine the witnesses against defendant, the right against compulsory self-
incrimination, and the right to compulsory process for the attendance of
witnesses to testify in defendant's defense; but, by pleading guilty, defendant
waives or gives up those rights and there will be no trial. The defendant
further understands that if defendant pleads guilty, the Court may ask
defenilamt questions about the offenses to which defendant pleaded, and if
defendant answers those questions under oath, on the record, and in the
presence of counsel (if any), defendant's answers may later be used against
defendant in a prosecution for perjury or false statement. The defendant also
understands that defendant will be adjudicated guilty of the offenses to which
defendant has pleaded and, if any of such offense is a felony, may thereby be
deprived of certain rights, such as the right to vote, to hold public office, to
serve ona jury, or to have possession of firearms.

10. Factual Basis

Defendant’s initials PAR 18
Case 8:19-cr-00320-RAL-TGW Document 3 Filed 08/01/19 Page 19 of 21 PagelD 24

Defendant is pleading guilty because defendant is in fact guilty.
The defendant certifies that defendant does hereby admit that the facts set
forth below are true, and were this case to go to trial, the United States would

be able to prove those specific facts and others beyond a reasonable doubt.

‘ )
Defendant’s Initials 2 19
Case 8:19-cr-00320-RAL-TGW Document 3 Filed 08/01/19 Page 20 of 21 PagelD 25

FACTS

 

On or about June 12, 2019, in the Middle District of Florida, the
defendant, Tom Rose, possessed with intent to distribute a controlled
substance—specifically, methamphetamine. When Pasco County Sheriff's
deputies searched the business the defendant had been operating and living
in, they found approximately 76 grams of suspected methamphetamine,
which, the defendant admitted to investigators, he possessed for the purpose
of distributing. The suspected methamphetamine was field-tested, and it
tested positive for methamphetamine.

By June 12, 2019, the defendant had previously been convicted of a
felony offense, and the defendant knew of this conviction. More specifically,
the defendant knew that he had been convicted, on or about May 15, 2009, of
being a felon in possession of a firearm.

On June 12, 2019, the defendant knowingly possessed a firearm—
specifically, a Bersa Thunder .380 handgun. He possessed this firearm in the
pick-up truck he drove, which was parked outside the business he operated
and lived in.

The Bersa Thunder handgun that the defendant possessed was
manufactured in Argentina. It therefore travelled in foreign commerce before

the defendant possessed it on June 12, 2019.

Defendant’s mitts 20
Case 8:19-cr-00320-RAL-TGW Document 3 Filed 08/01/19 Page 21 of 21 PagelD 26

11. Entire Agreement
This plea agreement constitutes the entire agreement between
the government and the defendant with respect to the aforementioned guilty
plea and no other promises, agreements, or representations exist or have
been made to the defendant or defendant's attorney with regard to such
guilty plea.
12. Certification
The defendant and defendant's counsel certify that this plea
_ agreement has been read in its entirety by (or has been read to) the
defendant and that — fully understands its terms.

DATED this 0 50 day of DY 2019,

MARIA CHAPA LOPEZ
United States Attorney

“Ae Rass Bloit, Mam we

 

 

 

 

Tom Rose Peri Randall Leonard
Defendant Assistant United States Attorney
al / /
Keach Lf poriom ( ted Maange
Keith Hammond Christopher F. Murray
Attorney for Defendant Assistant United States Attorney

Chief, Violent Crime and
Narcotics Section

21
